[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Following a hearing in damages at which the defendant, appearing pro-se, was present and after testimony and evidence as to damages was submitted, the court enters judgment as follows:
The plaintiff was injured as the result of a fall on or about January 21, 1994, on property known as 35-37 Vernon Avenue in the town of Vernon. The complaint alleges the defendant owner of the property was negligent in failing to remove ice and snow on the driveway, causing the plaintiff to fall with resultant injuries. This being a hearing in damages the defendant's liability in negligence is established as a matter of law. (The defendant was defaulted for failure to plead).
The plaintiff's medical specials were $2,090.55. He suffers from a 7% permanent partial disability of the left elbow and is unable to fully extend or straighten his left arm, as a result of a probable fracture of the radial head. He complains of present pain in the elbow upon lifting. He works as a home improvement contractor and physical lifting is required in his occupation. He has been diagnosed with some osteoarthrosis being aggravated by the injury.
Damages are assessed against the defendant as follows:
    Economic Damages              $ 2090.55 Non-Economic Damages           12000.00 --------- Total     $14090.55
In accordance with § 52-225a(b), a hearing is required concerning the amount of collateral source payments made for the benefit of the claimant prior to entering judgment. CT Page 2980
Accordingly, judgment shall enter for the plaintiff in the amount of $14090.55, plus costs unless reduced pursuant to § 52-225a(b), and entry of the judgment is stayed pending said further hearing. The clerk is directed to schedule this matter for hearing on the short calendar docket.
Klaczak, J.